DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Appl. Publ. No. US2018/0188774 to Ent et al. (“Ent” hereinafter) in view of U.S. Pat. No. 6,392,871 to Yanase.  Referring to claim 1, Ent Ent discloses a portable device (200) for processing, transmitting and receiving information, sound and video, comprising a keyboard (224) and a display (244) that constitute two separate workspaces (see Figs. 2-4), wherein the device (200) is equipped with a third movable workspace (260) integrated with the keyboard and the display (see 2nd hinge embodiment 235 of Fig. 3 and [0085]), forming a work and navigation panel (264), wherein the work and navigation panel (264) is disposed between the keyboard (224) and the display (244), wherein the work and navigation panel (264) comprises a first side (i.e., the lower edge) and a second side (i.e., the upper edge) opposite to the first side, wherein the first side of the work and navigation panel (264) is pivotally connected to the keyboard (224), wherein in a collapsed state (see Fig. 4) the work and navigation panel (264) forms one surface with a bottom surface (not numbered) of the keyboard (224), and (sic) sum of the size of surface of the keyboard and the work and navigation 

panel is equal to size of surface of the monitor (see [0092]).  Ent does not expressly disclose the second side of the work and navigation panel (i.e., upper edge) is pivotally connected to the display (244).
	Yanase discloses a portable computer system (Figs. 6-8) with an adjustable display subsystem, a keyboard system (10) and a display system (30), wherein the subsystem includes a third movable workspace (40) integrated with the keyboard and the display, and has a first side and a second side, respectively, that is connected to the keyboard and the display. 
It would have been would have been obvious to one having ordinary skill in the art of portable devices, before the effective filing date of the claimed invention, to modify the work and navigation panel of Ent to include a second or upper side that is pivotally connected to the display, as taught by Yanase, since this would provide improved stability between the work and navigation panel and both the keyboard and display, while also allowing for a variety of configurations between the three components.
Referring to claim 5, Ent in view of Yanase disclose the device as claimed, wherein the device is a laptop or a laptop and tablet or a laptop and smartphone. See Figs. 2-4 of Ent.

Referring to claim 6, Ent in view of Yanase disclose the device as claimed, wherein the third movable workspace (260) constitutes a touch panel (see [0095] of Ent).
Referring to claim 9, Ent in view of Yanase disclose the device as claimed, wherein the keyboard (224) and the work and navigation panel (264) have different surface sizes (see Fig. 2 of Ent).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ent in view of Yanase, and further in view of U.S. Patent Application Publication No. US2013/0181883 to Garcia.  Ent as modified by Yanase disclose the device as substantially claimed, but does not expressly teach an additional screen on the back of the display (i.e., the "main screen").  Garcia discloses a dual display laptop computer (see Figs. 1 and 2) having both an anterior display screen (201) and a posterior display screen (202).
It would have been would have been obvious to one having ordinary skill in the art of portable devices, before the effective filing date of the claimed invention, to further modify the device of Ent in view of Yanase to include an additional screen on the back of the display, as taught by Garcia, since the device of Garcia would allow for one or more additional persons to view information at 

opposite sides of the laptop and to thereby maximize surface area usage of the laptop computer of Ent in view pf Yanase (see [0004] of Garcia).
Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: claim 7, is allowable, pending the following amendment to the claim:
Claim 7. (Amended) The portable device as claimed in Claim 1, wherein the display is removable such that when the display (2) with screens is removed, it is a stand-alone keyboard (1) with a work and navigation panel (3), while maintaining the features of a laptop/computer.
These specific limitations, in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record.  Claim 8 depends from claim 7 and is therefore allowable for at least the same reasons.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY Q EDWARDS whose telephone number is (571)272-2042. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 

Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                             
October 21, 2021